May 16, 2014 Board of Trustees Exchange Traded Spreads Trust 44 Montgomery Street, #2100 San Francisco, CA 94104 Re: Exchange Traded Spread Trust Pre-Effective Amendment Directors: We hereby consent to the reference to our name under the caption “Legal Counsel” in the prospectus and statement of additional information filed as a part of pre-effective amendment No.2 to the Form N-1A registration statement for Exchange Traded Spreads Trust (File Nos. 333-148886 and 811-22177). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Sincerely, SUTHERLAND ASBILL & BRENNAN LLP By: /s/James Cain James Cain
